Citation Nr: 9904752	
Decision Date: 02/22/99    Archive Date: 03/03/99

DOCKET NO.  94-46 857A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, 
Illinois


THE ISSUE

1. Entitlement to an increased (compensable) evaluation for 
right knee
patellofemoral pain syndrome.

2. Entitlement to an increased (compensable) evaluation for 
left knee
patellofemoral pain syndrome. 


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

S. L. Wright, Associate Counsel


INTRODUCTION

The veteran served on active duty from March 1990 to March 
1994.

This matter comes before the Board of Veterans' Appeals 
(Board) from a July 1994 rating decision by the Department of 
Veterans Affairs (VA) Regional Office (RO) in Chicago, 
Illinois.  The veteran filed his Notice of Disagreement in 
September 1994 and the RO issued the Statement of the Case in 
October 1994.  The veteran filed his Substantive Appeal in 
December 1994.


REMAND

A review of the record discloses that additional action by 
the RO is required before the Board can proceed further on 
the veteran' claim of an entitlement to an increased 
(compensable) rating for bilateral patellofemoral pain 
syndrome.

The veteran was last examined by VA in April 1994 for his 
bilateral patellofemoral pain syndrome.  He has claimed that 
his knee disability has increased in severity since that 
examination.  In particular, he contends that since resuming 
work he has had to place more pressure on his knees, causing 
an increase in the severity of his pain.  When a claimant 
submits a well-grounded claim that his or her disability has 
worsened since a prior rating and since the most recent 
examination of record, the duty to assist requires VA to 
conduct a new examination.  VAOPGCPREC 11-95, 60 Fed. Reg. 
43, 186 (1995).  As an allegation that a service-connected 
disability has become more severe is sufficient to establish 
a well-grounded claim for an increased rating, the veteran is 
entitled to a contemporary VA examination.  See Caffree v. 
Brown, 6 Vet. App. 377, 381 (1994); Proscelle v. Derwinski, 2 
Vet. App. 629, 632 (1992). 

In addition, a review of the file reflects that the most 
recent VA treatment records on file are dated in February 
1995.  VA is deemed to have constructive knowledge of VA 
medical center records.  As such, they are considered to be 
evidence that is of record at the time any decision is made 
and should be associated with the claims file.  See Bell v. 
Derwinski, 2 Vet. App. 611 (1992).  See also VAOPGCPREC 12-
95, 60 Fed. Reg 43186 (1995) ("...an [agency of original 
jurisdiction's] failure to consider records which were in 
VA's possession at the time of the decision, although not 
actually in the record before the AOJ, may constitute clear 
and unmistakable error...").  Therefore, any such VA treatment 
records should be obtained.
 
To ensure that VA has met its duty to assist the claimant in 
developing the facts pertinent to the claim and to ensure 
full compliance with due process requirements, the case is 
REMANDED to the RO for the following development:

1. The veteran should be afforded a VA 
orthopedic examination to assess the 
current level of severity of the 
veteran's bilateral patellofemoral 
pain syndrome.  The claims folder 
should be made available to the 
examiner for review before the 
examination.  Further, the examiner 
should fully assess and describe the 
degree of functional loss experienced 
by the veteran from his knee 
disabilities.  The examiner should 
indicate in degrees what normal range 
of motion is as compared to the 
veteran's range of motion.  The 
examiner should also be asked to 
determine whether weakened movement, 
excess fatigability, or incoordination 
is attributable to the service-
connected knee disability; and, if 
feasible, these determinations should 
be expressed in terms of the degree of 
additional range of motion loss due to 
any weakened movement, excess 
fatigability, or incoordination.  The 
examiner should further be asked to 
express an opinion on whether pain 
could significantly limit functional 
ability during flare-ups.  It should 
also, if feasible, be portrayed in 
terms of the degree of additional 
range of motion loss due to pain on 
use or during flare-ups.

2. The RO should contact the veteran to 
ascertain whether he has received any 
VA outpatient treatment for his knee 
disability since February 1995.  If he 
has received such treatment, the RO 
should obtain those treatment records.

3. Thereafter, the RO should readjudicate 
the appellant's claim based on the 
additional evidence received.  If the 
benefit sought on appeal remains 
denied, the appellant and his 
representative should be furnished a 
supplemental statement of the case, 
and afforded an opportunity to respond 
thereto before the case is returned to 
the Board for further appellate 
review.

The purpose of this REMAND is to further develop the 
veteran's claim and the Board intimates no opinion, favorable 
or unfavorable as to the merits of the claim.  The appellant 
is free to submit any additional evidence he wishes to have 
considered in connection with his appeal; however, no action 
is required until he is further notified.

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Veterans Appeals for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans' Benefits Improvements Act of 1994, Pub. L. 
No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. 
§ 5101 (West Supp. 1998) (Historical and Statutory Notes).  
In addition, VBA's Adjudication Procedure Manual, M21-1, Part 
IV, directs the ROs to provide expeditious handling of all 
cases that have been remanded by the Board and the Court.  
See M21-1, Part IV, paras. 8.44-8.45 and 38.02-38.03.


		
	ALAN S. PEEVY
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Veterans Appeals.  This remand is in the nature of a 
preliminary order and does not constitute a decision of the 
Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) 
(1998).






